
	
		I
		111th CONGRESS
		2d Session
		H. R. 4865
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2010
			Mr. Lynch (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that an
		  employee of the Federal Government or member of the uniformed services may
		  contribute to the Thrift Savings Fund any payment that the employee or member
		  receives for accumulated and accrued annual or vacation leave, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees and Uniformed
			 Services Retirement Equity Act of 2010.
		2.Contributions to
			 Thrift Savings Fund of payments for accrued or accumulated leave
			(a)Amendments
			 relating to CSRSSection 8351(b) of title 5, United States Code,
			 is amended—
				(1)by striking
			 paragraph (2)(A) and inserting the following:
					
						(2)(A)An employee or Member may contribute to the
				Thrift Savings Fund in any pay period any amount of such employee’s or Member’s
				basic pay for such pay period, and may contribute (by direct transfer to the
				Fund) any part of any payment that the employee or Member receives for
				accumulated and accrued annual or vacation leave under sections 5551 or 5552.
				Notwithstanding section 2105(e), in this paragraph the term
				employee includes an employee of the United States Postal Service
				or of the Postal Regulatory Commission.
							;
				(2)by striking
			 subparagraph (B) of paragraph (2); and
				(3)by redesignating
			 subparagraph (C) of paragraph (2) as subparagraph (B).
				(b)Amendments
			 relating to FERS
				(1)In
			 generalSection 8432(a) of title 5, United States Code, is
			 amended—
					(A)by striking
			 paragraphs (1) and (2) and inserting the following:
						
							(1)An employee or Member—
								(A)may contribute to the Thrift Savings
				Fund in any pay period, pursuant to an election under subsection (b), any
				amount of such employee’s or Member’s basic pay for such pay period; and
								(B)may contribute (by direct transfer to
				the Fund) any part of any payment that the employee or Member receives for
				accumulated and accrued annual or vacation leave under sections 5551 or
				5552.
								(2)Contributions made under paragraph
				(1)(A) pursuant to an election under subsection (b) shall, with respect to each
				pay period for which such election remains in effect, be made in accordance
				with a program of regular contributions provided in regulations prescribed by
				the Executive Director.
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(4)Notwithstanding section 2105(e), in this
				subsection the term employee includes an employee of the United
				States Postal Service or of the Postal Regulatory Commission.
							.
					(2)Members of the
			 uniformed servicesSection 8440e(d) of title 5, United States
			 Code, is amended—
					(A)by redesignating
			 paragraph (3) as paragraph (4); and
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)A
				member making contributions to the Thrift Savings Fund out of basic pay, or out
				of compensation under section 206 of title 37, may also contribute (by direct
				transfer to the Fund) all or part of any payment that such member receives for
				unused accrued leave under section 501 of such
				title.
							.
					(c)Regulations
				(1)In
			 generalThe Executive Director of the Federal Retirement Thrift
			 Investment Board shall promulgate regulations to carry out the amendments made
			 by this section.
				(2)Authority to
			 permit contributions by individuals subject to other retirement
			 systemsUnder the authority to promulgate regulations under
			 paragraph (1), the Executive Director may permit an employee of the Federal
			 Government or a member of the uniformed services who is not given the authority
			 under any of the amendments made by this Act to contribute a payment for
			 accumulated and accrued annual or vacation leave to the Thrift Savings Fund to
			 contribute all or part of any such payment to the Fund if—
					(A)the employee or
			 member is authorized under law to receive such a payment;
					(B)the employee or
			 member is covered by an equivalent Federal employee retirement system;
			 and
					(C)the employee or
			 member is authorized under law to contribute to the Fund.
					
